UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8517


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CYNTHIA HIDALGO ROBERTSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:03-cr-00114-jct-mfu-5; 7:07-cv-80004-jct)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cynthia Hidalgo Robertson, Appellant Pro Se.       Anthony Paul
Giorno, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cynthia Hidalgo Robertson seeks to appeal the district

court’s    order      treating   her    motion       to   correct      sentence      as    a

successive     28     U.S.C.   § 2255       (2006)    motion    and        dismissing     it

without prejudice on that basis.                   The order is not appealable

unless    a   circuit     justice      or    judge    issues      a    certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                  A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2000).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by   the      district     court       is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Robertson

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability         and     dismiss    the        appeal.        We

dispense      with     oral    argument      because      the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED

                                             2